


116 S1451 IS: People's Liberation Army (PLA) Visa Security Act
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1451
IN THE SENATE OF THE UNITED STATES

May 14, 2019
Mr. Cotton (for himself, Mr. Hawley, Mr. Cruz, Mr. Grassley, Mrs. Blackburn, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To prohibit the issuance of F or J visas to researchers affiliated with the Chinese People’s Liberation Army.


1.Short titleThis Act may be cited as the People's Liberation Army (PLA) Visa Security Act. 2.Sense of CongressIt is the sense of Congress that—
(1)the Secretary of State should revoke the existing F or J visas of any individuals who are employed, funded, or otherwise sponsored by the Chinese People’s Liberation Army; and (2)Australia, Canada, New Zealand, and the United Kingdom should take measures similar to the measures outlined in section 3 to address security concerns posed by researchers and scientists affiliated with, or funded by, the Chinese People’s Liberation Army.
3.Visa ban on researchers affiliated with the PLA
(a)Identification of PLA-Supported institutions
(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall publish a list identifying the research, engineering, and scientific institutions that the President determines are affiliated with, or funded by, the Chinese People’s Liberation Army. (2)FormThe list published under paragraph (1) shall be unclassified and publicly accessible, but may include a classified annex.
(b)Exclusion from United StatesExcept as provided in subsections (d) and (e), the Secretary of State may not issue a visa under subparagraph (F) or (J) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), and the Secretary of Homeland Security may not admit, parole into the United States, or otherwise provide nonimmigrant status under such subparagraphs, to any alien who is, or has previously been, employed, sponsored, or funded by any entity identified on the most recently published list under subsection (a). (c)InquiryBefore issuing a visa referred to in subsection (b) to a national of the People’s Republic of China, the Secretary of State, the Secretary of Homeland Security, a consular officer, or a U.S. Customs and Border Protection officer shall ask the alien seeking such visa if the alien is, or has previously been, employed, funded, or otherwise sponsored by the Chinese People’s Liberation Army or any of the affiliated institutions identified on the most recently published list under subsection (a).
(d)Exception To comply with United Nations headquarters agreementSubsection (b) shall not apply to an individual if admitting the individual to the United States is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, and other applicable international obligations. (e)National security waiverThe President, or a designee of the President, may waive the application of subsection (b) if the President or such designee certifies in writing to the appropriate congressional committees that such waiver is in the national security interest of the United States.
4.Security Advisory Opinion requirementA consular officer shall request a Security Advisory Opinion (commonly known as a Visa Mantis) with respect to any national of the People’s Republic of China who applies for a nonimmigrant visa— (1)under section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)) for graduate study in a field related to an item on the Commerce Control List (maintained pursuant to part 744 of the Export Administration Regulations); or
(2)under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) to conduct research on, or to participate in a program in a field related to, an item on the list referred to in paragraph (1).  